               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 ABDUL H. FRAZIER,                   HONORABLE JEROME B. SIMANDLE

                Plaintiff,
                                             Civil Action
      v.                                No. 18-16774 (JBS-DEA)

 WILLIE BONDS, et al.,
                                               OPINION
                Defendants.



APPEARANCES:

Abdul H. Frazier, Plaintiff Pro Se
194759E/994898
New Jersey State Prison
PO Box 861
Trenton, New Jersey 08625

SIMANDLE, District Judge:

     INTRODUCTION

     Before the Court is Plaintiff Abdul Frazier’s

(“Plaintiff”), submission of a civil rights complaint. [Docket

Entry 1]. At this time, the Court must review the complaint

pursuant to 28 U.S.C. § 1915 to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court concludes that the

complaint will proceed in part.
II. BACKGROUND

     The following factual allegations are taken from the

complaint and are accepted for purposes of this screening only.

The Court has made no findings as to the truth of Plaintiff’s

allegations.

     Plaintiff, a state prisoner formerly confined at South

Woods State Prison (“SWSP”), is partially paralyzed in his lower

extremities due to extensive nerve damage from gunshot wounds.

[Complaint ¶ 11]. An “I.V.C. filter” and mesh device are

implanted inside of Plaintiff. [Id.]. Plaintiff uses a catheter

and a wheelchair. [Id. ¶ 12]. He states that he takes “an elixir

of medication to alleviate the excruciating pain that he endures

daily, in society.” [Id.]. He alleges that his pain medication

has been reduced to a level that is not able to treat his pain.

[Id. ¶ 13].

     Plaintiff states that he submitted a sick-call slip on

approximately August 17, 2018 complaining of pain in his back.

[Id. ¶ 14]. He was examined by a registered nurse on August 21,

2018 who told him that he would be placed on a list to see a

doctor. [Id. ¶ 15]. Plaintiff was never examined by a doctor,

but five dollars was deducted from his inmate account as a co-

payment anyway. [Id.]. Plaintiff submitted a grievance about the

charge when he was never examined by a physician. [Id. ¶ 16].

SWSP refunded the five dollars. [Id. ¶ 17]. Plaintiff still did

                                2
not receive an examination from a doctor for his back pain.

[Id.].

     On August 31, 2018, the Special Investigation Division

(“SID”) searched Plaintiff’s wheelchair and found 15 pills

inside the frame. [Id. ¶ 18]. Plaintiff asserts that other

inmates have access to this wheelchair and the pills are not his

prescribed medication. [Id. ¶ 19]. He was charged with misuse of

medication and taken off his pain medication and placed on

Motrin. [Id. ¶ 20]. Plaintiff submitted a sick-call slip on

September 5, 2018 complaining of pain in his legs, back, and

neck and stating that the Motrin was not helping. [Id. ¶ 21].

Plaintiff saw a registered nurse on September 7, 2018 and was

told he would be seen by a doctor within a week, but he never

did. [Id. ¶ 22]. He submitted a second sick-call slip on

September 15, 2018. [Id. ¶ 23]. He also filed a grievance about

not being seen by a doctor. [Id.].

     Nurse Ripley saw Plaintiff on September 17, 2018. [Id. ¶

24]. She increased his Motrin dosage from 400 mgs twice a day to

400 mgs three times a day but told Plaintiff he would ultimately

“have to ‘deal with the pain.’” [Id. ¶ 25]. Plaintiff filed

another sick-call slip on September 29, 2018 due to excruciating

pain. [Id. ¶ 23]. Anthony Thomas, the SWSP Ombudsman Advocate,

told Plaintiff that Plaintiff was scheduled to be taken to

medical to address his concerns. [Id. ¶ 24]. Plaintiff states

                                3
that he has not had medical attention for his pain in spite of

filing multiple requests. [Id. ¶ 27].

     Plaintiff raises claims of cruel and unusual punishment,

denial of due process, and violations of Title II of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132 et

seq. He seeks damages and injunctive relief in the form of

medical care.

III. STANDARD OF REVIEW

A. Standards for a Sua Sponte Dismissal

     Per the Prison Litigation Reform Act, Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321-66 to 1321-77 (April 26, 1996)

(“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see

28 U.S.C. § 1915(e)(2)(B), seeks redress against a governmental

employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e. The

PLRA directs district courts to sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. This action is subject

to sua sponte screening for dismissal under 28 U.S.C. § 1915

because Plaintiff is a prisoner proceeding in forma pauperis.

     In determining the sufficiency of a pro se complaint, the

Court must be mindful to construe it liberally in favor of the

                                4
plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007)

(following Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992). According

to the Supreme Court’s decision in Ashcroft v. Iqbal, “a

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To survive sua sponte

screening for failure to state a claim,1 the complaint must

allege “sufficient factual matter” to show that the claim is

facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). Moreover, while pro se

pleadings are liberally construed, “pro se litigants still must

allege sufficient facts in their complaints to support a claim.”




1 “[T]he legal standard for dismissing a complaint for failure to
state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App’x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).
                                5
Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted) (emphasis added).

B. Section 1983

     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of his constitutional rights.

Section 1983 provides in relevant part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory
     ... subjects, or causes to be subjected, any citizen of
     the   United   States   or  other   person   within   the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper proceeding
     for redress ....

§ 1983. Thus, to state a claim for relief under § 1983, a

plaintiff must allege, first, the violation of a right secured

by the Constitution or laws of the United States and, second,

that the alleged deprivation was committed or caused by a person

acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011).

C. The Americans with Disabilities Act

     Under Title II of the ADA, “no qualified individual with a

disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. To

                                6
establish a violation of Title II, Plaintiff must allege: “(1)

that he is a qualified individual; (2) with a disability; (3)

who was excluded from participation in or denied the benefits of

the services, programs, or activities of a public entity, or was

subjected to discrimination by any such entity; (4) by reason of

his disability.” Dahl v. Johnston, 598 F. App'x 818, 819-20 (3d

Cir. 2015) (citing 42 U.S.C. § 12132); see also Bowers v. Nat'l

Collegiate Athletic Ass'n, 475 F.3d 524, 553 n.32 (3d Cir.

2007).

IV. ANALYSIS

     Plaintiff raises against the New Jersey Department of

Corrections (“NJDOC”), SWSP, University Correctional Health Care

(“UCHC”), SWSP Administrator Willie Bonds, Dr. Sherita Collier,

Nurse Jennifer Farestad, Nurse Ripley, and Ombudsman Thomas

pursuant to 42 U.S.C. § 1983 and the ADA. [Complaint ¶¶ 42-45].

A. ADA Claims

     Plaintiff alleges defendants violated Title II of the ADA

by failing to provide him with a doctor’s visit and other

medical attention. [Id. ¶¶ 42-43]. The Court will dismiss the

ADA claims with prejudice for failure to state a claim because

this claim is a medical malpractice or Eighth Amendment claim,

not an ADA claim.

     “The treatment (or lack thereof) of a prisoner's medical

condition typically does not provide a basis upon which to

                                7
impose liability under the ADA.” McClintic v. Pa. Dep't of

Corr., No. 12-6642, 2013 WL 5988956, at *11 (E.D. Pa. Nov. 12,

2013). See also Iseley v. Beard, 200 F. App’x 137, 142 (3d Cir.

2006) (noting that denial of medical treatment for disabilities

“is not encompassed by the ADA's prohibitions”); Burger v.

Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005) (concluding that a

lawsuit under the ADA “cannot be based on medical treatment

decisions”); Fitzgerald v. Corr. Corp. of Am., 403 F.3d 1134,

1144 (10th Cir. 2005) (medical decisions do not ordinarily fall

within the scope of the ADA); Rashad v. Doughty, 4 F. App’x 558,

560 (10th Cir. 2001) (“[T]he failure to provide medical

treatment to a disabled prisoner, while perhaps raising Eighth

Amendment concerns in certain circumstances, does not constitute

an ADA violation.”); Bryant v. Madigan, 84 F.3d 246, 249 (7th

Cir. 1996) (“He is complaining about incompetent treatment of

his paraplegia. The ADA does not create a remedy for medical

malpractice.”). Plaintiff's allegations that defendants did not

sufficiently treat his disability are not properly brought under

the ADA. Plaintiff’s ADA claims are therefore dismissed with

prejudice for failure to state a claim.

B. Eighth Amendment

     Plaintiff’s remaining claims are filed pursuant to 42

U.S.C. § 1983. He alleges defendants displayed deliberate

indifference to his medical needs by discontinuing his pain

                                8
medication without consulting a doctor and failing to permit him

to consult with a doctor. [Complaint ¶¶ 42-45]. He also asserts

failure to intervene claims.

     “The Eighth Amendment, through its prohibition on cruel and

unusual punishment, prohibits the imposition of ‘unnecessary and

wanton infliction of pain contrary to contemporary standards of

decency.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534,

(3d Cir. 2017) (quoting Helling v. McKinney, 509 U.S. 25, 32

(1993)). “[P]rison officials violate the Eighth Amendment when

they act deliberately indifferent to a prisoner’s serious

medical needs by ‘intentionally denying or delaying access to

medical care or interfering with the treatment once

prescribed.’” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104-

05 (1976)). To succeed on his Eighth Amendment claim, Plaintiff

“must make (1) a subjective showing that ‘the defendants were

deliberately indifferent to [his] medical needs’ and (2) an

objective showing that ‘those needs were serious.’” Id. (quoting

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)). Plaintiff

alleges that he is paralyzed as the result of several gunshot

wounds with several bullet fragments remaining in his back. The

Court presumes for screening purposes he has sufficiently pled

serious medical needs as a result of his injuries.

     Construing the complaint liberally and giving Plaintiff the

benefit of all reasonable inferences, the Court finds that

                                9
Plaintiff has sufficiently pled Eighth Amendment claims against

Dr. Collier, Nurse Farestad, Nurse Ripley, and Ombudsman Thomas

for denial of medical care for an obviously serious medical

condition and failure to intervene.

     Nurse Ripley examined Petitioner and increased his Motrin

dosage but allegedly told him he would ultimately “have to ‘deal

with the pain.’” [Complaint ¶ 25]. This comment could be

considered circumstantial evidence of deliberate indifference

towards Plaintiff’s medical needs when the Motrin again proved

insufficient. Plaintiff further alleges Nurse Farestad

discontinued his pain medication and replaced it with Motrin

after pills were found in his wheelchair.2 [Id. ¶ 3]. He alleges

Nurse Farestad did not consult with a doctor before changing the

medication and that there was no medical reason for the change

in medication. [Id.]. Failure to exercise professional judgment

is indicative of deliberate indifference. See Brown v. Borough

of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as

a physician exercises professional judgment his behavior will

not violate a prisoner’s constitutional rights.”).

     Plaintiff alleges that Ombudsman Thomas and Dr. Collier

were informed that Plaintiff was not receiving medical care but

did not take steps to remedy the situation. “Under § 1983, ‘a


2 Plaintiff states the pills were not his prescribed medication.
[Complaint ¶ 19].
                               10
supervisor may be personally liable . . . if he or she

participated in violating the plaintiff’s rights, directed

others to violate them, or, as the person in charge, had

knowledge of and acquiesced in his subordinates’ violations.’”

Diaz v. Palakovich, 448 F. App’x 211, 215 (3d Cir. 2011)

(quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 & n.5

(3d Cir. 2010) (omission in original)). See also A.M. ex rel.

J.M.K. v. Luzerne Cnty., 372 F.3d 572, 586 (3d Cir. 2004).

Acquiescence can be shown by failing to take sufficient,

corrective action regarding a known constitutional violation.

See A.M., 372 F.3d at 586. Here, repeatedly promised doctor

visits never materialized despite complaints of severe pain

emanating from a known serious medical condition, under

Plaintiff’s allegations. Therefore, Plaintiff has sufficiently

pled an Eighth Amendment claim against Ombudsman Thomas and Dr.

Collier.

     Plaintiff has not sufficiently pled an Eighth Amendment

claim against Administrator Bonds because he has not stated any

facts about Administrator Bonds’ personal involvement.

“Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009). A supervisory defendant may be liable if he, “with

deliberate indifference to the consequences, established and

                               11
maintained a policy, practice or custom which directly caused

the constitutional harm.” Barkes v. First Corr. Med., Inc., 766

F.3d 307, 316 (3d Cir. 2014), rev'd on other grounds sub nom.

Taylor v. Barkes, 135 S. Ct. 2042 (2015). Deliberate

indifference may be shown through facts that indicate “a

supervisor failed to adequately respond to a pattern of past

occurrences of injuries like the plaintiff’s,” or “that the risk

of constitutionally cognizable harm was ‘so great and so obvious

that the risk and failure of supervisory officials to respond

will alone’ support the finding that the two-part test is met.”

Beers-Capitol v. Whetzel, 256 F.3d 120, 136-37 (3d Cir. 2001)

(citing Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989)).

     Plaintiff has failed to state a claim against Administrator

Bonds under either theory of liability. Plaintiff’s cursory

invocation of “policies, procedures, and practices,” [Complaint

¶ 1], is insufficient to state a claim as he does not identify

what “policies, procedures, and practices” Administrator Bonds

initiated and how they violated Plaintiff’s constitutional

rights. Plaintiff also has not provided any facts suggesting

Administrator Bonds was aware of the ongoing violations and had

a reasonable opportunity to intervene.3 If facts supporting good


3 To plead a failure to intervene claim, Plaintiff must plead
facts indicating that: (1) the officer failed or refused to
intervene when a constitutional violation took place in his
presence or with his knowledge; and (2) there was a “realistic
                               12
grounds for liability of Administrator Bonds come to light,

Plaintiff may attempt to amend his complaint by appropriate

motion to the Court, pursuant to Rule 15(a), Fed. R. Civ. P. The

Court will dismiss Administrator Bonds from this action without

prejudice.

     The Court will also dismiss the claims against SWSP and

UCHC. SWSP is part of the NJDOC and is not a “person” within the

meaning of § 1983; therefore, the claims against it must be

dismissed with prejudice. See Crawford v. McMillian, 660 F.

App’x 113, 116 (3d Cir. 2016) (“[T]he prison is not an entity

subject to suit under 42 U.S.C. § 1983.”) (citing Fischer v.

Cahill, 474 F.2d 991, 992 (3d Cir. 1973)).

     In order for UCHC to be liable under § 1983 for the actions

or inactions of its employees, Plaintiff must allege that a

policy or custom of that entity caused the alleged

constitutional violations. Natale v. Camden Cnty. Corr.

Facility, 318 F.3d 575, 583 (3d Cir. 2003) (citing Bd. Of Cnty.

Comm'rs of Bryan Cnty. Oklahoma v. Brown, 520 U.S. 397, 404

(1997)); see also Defreitas v. Montgomery Cnty. Corr. Facility,

525 F. App’x 170, 177 (3d Cir. 2013) (listing three ways a

policy or custom can be established). Plaintiff has not

specified a relevant UCHC policy or custom that violated his



and reasonable opportunity to intervene.” Smith v. Mensinger,
293 F.3d 641, 650–51 (3d Cir. 2002).
                               13
constitutional rights, nor has he alleged that UCHC violates

federal law in the absence of a formally announced policy. There

are insufficient facts in the complaint to suggest that there is

an obvious need for UCHC “to take some action to control [of its

agents] . . ., and the inadequacy of existing practice [is] so

likely to result in the violation of constitutional rights, that

[UCHC] can reasonably be said to have been deliberately

indifferent to the need.” Defreitas, 525 F. App’x at 177

(internal citations omitted). The claims against UCHC are

dismissed without prejudice.4

        The claims against the NJDOC will be dismissed as it is

immune from suit in federal court for monetary damages under the

Eleventh Amendment as a state agency. “Absent a state's consent,

the eleventh amendment bars a civil rights suit in federal court

that names the state as a defendant, even a claim seeking

injunctive relief.” Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d

Cir. 1981).5 The NJDOC is dismissed with prejudice as immune from

suit.




4 Plaintiff must comply with Federal Rule of Civil Procedure 15
in the event he elects to move to amend any of his claims that
were dismissed without prejudice.
5 The injunctive relief claims against the individual defendants

in their official capacities may remain, however. See Ex parte
Young, 209 U.S. 123 (1908).
                                  14
C. Denial of Due Process

      Plaintiff asserts he was denied due process when defendants

discontinued his pain medication before being found guilty of a

disciplinary infraction. [Complaint ¶ 45]. The Court dismisses

this claim with prejudice for failure to state a claim.

      “Under procedural due process, the plaintiff's interest

must fall within the scope of ‘life, liberty, or property.’”

Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410, 421 (3d

Cir. 2000) (quoting Hewitt v. Helms, 459 U.S. 460, 466 (1983)).

“A prisoner does not have the right ‘to choose a specific form

of medical treatment.’” Lasko v. Watts, 373 F. App'x 196, 203

(3d Cir. 2010) (quoting Harrison v. Barkley, 219 F.3d 132, 140

(2d Cir. 2000)). The Court will permit Plaintiff’s Eighth

Amendment claims to proceed on the grounds that the change in

medication subjected him to cruel and unusual punishment, but

the due process claim will be dismissed because Plaintiff has no

property interest in a specific medical treatment.

V.   CONCLUSION

      For the reasons stated above, the ADA claims and claims

against the New Jersey Department of Corrections and South Woods

State Prison are dismissed with prejudice. Plaintiff’s claims

against Willie Bonds and University Correctional Health Care are

dismissed without prejudice for failure to state a claim.

Plaintiff’s denial of medical care and failure to intervene

                                15
claims against Dr. Sherita Collier, Jennifer Farestad, Nurse

Ripley, and Anthony Thomas shall proceed.

     An appropriate order follows.




May 6, 2019                            s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                               16
